Citation Nr: 9924032	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-04 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1945 to 
August 1945.

This appeal arises from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDINGS OF FACT

1. The veteran died on February [redacted], 1997, of lung 
cancer with metastasis to the brain.  No autopsy was 
performed.

2.  Lung cancer did not manifest either during the veteran's 
military service or within one year of his discharge 
therefrom.

3.  The veteran was not exposed to nitrogen or sulfur mustard 
or Lewisite during his active duty military service.

4. At the time of the veteran's death, service connection was 
in effect for dermatitis, generalized, chronic, recurrent 
(presently diagnosed psycho-physiological skin reaction), 
evaluated as 30 percent disabling.

5.  The veteran's service-connected disability was not 
etiologically related to the disease that caused his death, 
did not aggravate that disease, and did not result in 
debilitation that otherwise hastened his demise. 

CONCLUSIONS OF LAW

1.  Lung cancer with metastasis to the brain was not incurred 
in, or aggravated by, the veteran's military service, may not 
be presumed to have been so incurred, and was not proximately 
due to, or the result of, a service-connected disability.  
38 U.S.C.A. §§ 1101,1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (1998).

2.  A service-connected disability, including as secondary to 
nitrogen or sulfur mustard or Lewisite, did not cause, nor 
substantially or materially contribute to, the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.312, 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the appellant withdrew her request 
for a personal hearing at the RO pursuant to an April 1999 
statement.  Hence, her claim will be adjudicated based upon 
the evidence currently of record.

The Board notes the appellant does not contend, nor does the 
record otherwise indicate, that the cancer that caused the 
veteran's death was incurred during his active duty service, 
nor that it was manifested within one year of his discharge 
therefrom.  The veteran's service medical records indicate he 
was hospitalized in June 1945 due to a skin condition 
diagnosed as eczema, which was determined to have existed 
prior to the veteran's entry onto active military service.  
He was discharged in August 1945 as being unfit due to 
dermatitis.  There is no evidence in his service medical 
records indicating the presence of cancer during his active 
military service.

The only medical evidence submitted concerning the veteran's 
lung or brain diseases is a February 1998 statement from one 
of the veteran's treating physicians, which indicates he 
treated the veteran from August 1984 to his death in  
1997.  That statement indicates the veteran was diagnosed 
with chronic obstructive lung disease (COPD) which was proven 
by a pulmonary function study in May 1991, and lung cancer, 
i.e., small cell malignant neoplasm, or small cell lung 
cancer, diagnosed in October 1996.  The statement indicated 
the veteran also suffered brain metastasis.  That statement 
also indicated the veteran had been diagnosed with Graves 
disease, status post radiation therapy, on thyroid 
replacement.  There is no opinion contained in this statement 
which relates any lung or brain cancer with the veteran's 
military service, or any incident of that service.  As such, 
there is no evidence to justify the conclusion that service 
connection is warranted for the veteran's death on a direct 
basis.  38 U.S.C.A. § 1110 (West 1991).  Nor did the 
veteran's service-connected disability materially contribute 
to his death.  38 C.F.R. § 3.312.

Indeed, the only evidence of record which alleges that the 
veteran's cause of death was the result of an inservice 
injury or disease are the appellant's own statements in the 
various documents she has submitted while advancing her 
claim.  However well-intentioned those statements may be, the 
Board notes that the appellant, as a lay person, is not 
qualified to offer opinions regarding the etiology of lung or 
brain cancer; such determinations require specialized 
knowledge or training, and, therefore, cannot be made by a 
lay person.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

38 C.F.R. § 3.316 provides that exposure to the specified 
vesicant agents during active military service under the 
circumstances described, together with the subsequent 
development of any of the indicated conditions, is sufficient 
to establish service connection for that condition.  These 
circumstances include full-body exposure to nitrogen or 
sulfur mustard during active military service together with 
the subsequent development of cancer of the ...lung (except 
mesothelioma).  Under this regulation, the veteran is 
relieved of the burden of providing medical evidence of a 
nexus between the current disability and the in-service 
exposure.  Instead, a nexus is presumed if the other 
conditions are met.  The reason behind this relaxed standard 
is the circumstances surrounding the testing of mustard gas.  
See Pearlman v. West, 11 Vet. App. 443, 448-9 (1998).   Thus, 
as the appellant has contended her husband, the veteran, 
experienced full-body exposure to nitrogen or sulfur mustard 
or Lewisite during his active duty military service, and as 
the medical evidence indicates he was subsequently diagnosed 
with cancer of the lung, her claim for service connection for 
the cause of death of the veteran, secondary to exposure to 
mustard gas, is well-grounded.  Id.

The veteran's death certificate indicates he died on February 
[redacted], 1997, of lung cancer with metastasis to the brain.  
No autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for dermatitis, generalized, chronic, recurrent 
(presently diagnosed psycho-physiological skin reaction), 
evaluated as 30 percent disabling.

The Board notes several statements by the veteran which are 
of record, such as that of May 1958, in which the veteran 
essentially attributes his skin rash to the special suit his 
squad was testing, and makes no mention of being exposed to 
any toxic agents.  The April 1993 videotape submitted by the 
appellant, of the veteran talking to a grandchild, is 
essentially the same as the May 1958 statement.  In fact, 
there is no evidence in the claims file indicating the 
veteran reported a history of being exposed to toxic 
chemicals in any form other than through the material and 
chemicals in the test suit he wore.  A June 1958 statement 
from the veteran's treating physician indicated he had 
treated the veteran since May 1946, and that the veteran had 
reported at that time that his preexisting skin condition had 
been aggravated by sulfa and penicillin, and that "[a]t one 
time he had what might have been exfoliative dermatitis which 
[the veteran] attributed to a new impregnated army uniform."

A September 1997 statement from the National Personnel 
Records Center notes the "record does not contain any 
evidence of mustard gas testing."  An August 1997 statement 
from the VA Military Records Specialist indicates the 
veteran's name was not on the list of participant's in 
mustard gas tests.

Thus, the only evidence of record which tends to indicate 
that the veteran was exposed to nitrogen or sulfur mustard or 
Lewisite are the statements of the appellant and the 
veteran's brother.  The Court has determined that the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).  In general, the 
credibility of evidence is to be presumed, unless "the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion."  See Rucker v. Brown, 10 Vet. App. 67, 
72(1997); King v. Brown, 5 Vet. App. 19, 21 (1993); Justis v. 
Principi, 3Vet.App. 510, 513 (1992).  In the instant case the 
Board finds that the assertions by the appellant and the 
veteran's brother are beyond their competence, as they were 
not present when the suit testing took place in 1945, and 
their contentions are not supported by the veteran's own 
documented statements.

The appellant has contended the veteran's lung and brain 
cancer were caused by exposure to nitrogen or sulfur mustard 
or Lewisite.  The appellant, however, as a lay person, is not 
competent to opine as to a link between the cause of death of 
the veteran and exposure to nitrogen or sulfur mustard or 
Lewisite.  See Rucker v. Brown, 10 Vet. App. 67, 75-76 
(1997).

Accordingly, the Board finds the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, secondary to 
exposure to nitrogen or sulfur mustard or Lewisite.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also notes the appellant's representative, in the 
December 1998 VA Form 646, has requested the appellant's 
claim be remanded for further searches to determine whether 
he experienced full-body exposure to nitrogen or sulfur 
mustard or Lewisite.  The Board finds, in light of the lack 
of a contention by the veteran during his lifetime that he 
was exposed to nitrogen or sulfur mustard or Lewisite during 
service, that this development is not necessary.  The 
appellant is free, of course, on her own, to pursue any 
further investigation she desires.


ORDER

Service connection for the cause of the veteran's death, to 
include as secondary to exposure to nitrogen or sulfur 
mustard or Lewisite, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

